DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62615896, filed 01/10/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/2/2019 and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 1/28/2022 in pages 7-11, regarding claim 17 has been fully considered and is not persuasive. Amendment to Claim 17 has changed the scope of invention. Claim 17 is newly rejected with Schoeberl et al. (DE 102005049772 A1), in view of Mow et al. (US 9,960,864 B2).
Amendment to specification has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al. (DE 102005049772 A1), and further in view of Mow et al. (US 9,960,864 B2). 
Regarding Claim 17, Schoeberl et al. (‘772) discloses “an apparatus (Figure 5: electronic device) (paragraph 45: Figure 8: motion sensor), comprising: 
a switch (column 8 lines 41-49: Figure 5: switching circuity 107) (paragraph 39: changeover switch 420; paragraph 45: switching between the two transmitting antennas 800, 805); 
a first antenna communicatively coupled to a first output of the switch (column 8 lines 41-49: Figure 5: antenna 40-1 connected to top output path 116) (paragraph 29: Figure 4: transmitting antenna 410 connected to switch 420; paragraph 45: Figure 8: transmitting antenna 800); 
a second antenna communicatively coupled to a second output of the switch (paragraph 39: Figure 4: transmitting antenna 415 connected to switch 420; paragraph 45: Figure 8: transmitting antenna 805); 
a transmitter communicatively coupled to an input of the switch (paragraph 39: Figure 4: Tx/LO connected to switch 420), wherein a radio frequency (RF) signal having RF energy is transmitted from the transmitter through the switch to the first antenna and the second antenna, alternately, so that the RF signal is transmitted to a space (paragraph 39: Figure 4); and 
a motion detection circuit that is configured to detect motion (paragraph 18: The motion sensor according to the invention can preferably be used in motion detectors for detecting people or objects or their movement for a wide variety of tasks) by analyzing  reflected RF signals from space, responsive to a reflected RF energy, alternately received at the first antenna and the second antenna (Figure 8: antennas 810 and 815; paragraph 11: plurality of reception antennas (which receive the signals emitted by the transmission antenna and reflected by the target), with between the at least two transmitting antennas a switchover is used; claim 3: the antenna front end has two transmitting antennas (800, 805) for emitting two electromagnetic waves and two receiving antennas (810, 815) for detecting at least two electromagnetic waves (200, 225) reflected by the object to be detected).
However, Schoeberl et al. (‘772) does not explicitly disclose that “the first antenna” and “the second antenna” are used for both transmitting and receiving. 
In the same field of endeavor Mow et al. (‘864) teaches that “the first antenna” and “the second antenna” are used for both transmitting and receiving (Figure 5: antenna 40-1 or 40-2 used for both transmit and receive).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of with the teaching of Mow et al. (‘864) to optimize antenna performance (Mow et al. (‘864) – column 6 lines 10-16).
Regarding Claim 18, which is dependent on independent claim 17, Schoeberl et al. (‘772)/Mow et al. (‘864) discloses the apparatus of claim 17. Schoeberl et al. (‘772) further discloses “a coupler disposed between the switch and at least one of the first antenna and the second antenna (paragraph 44: Figure 7a-b: coupler 700 or 705 used between switch and at least one antenna)”.
Regarding Claim 19, which is dependent on dependent claim 18, Schoeberl et al. (‘772)/Mow et al. (‘864) discloses the apparatus of claim 17.
Schoeberl et al. (‘772) does not explicitly disclose “the at least one coupler is configured to preclude RF energy that is supplied to either the first antenna or the second antenna by the transmitter to directly reach the detection circuit.”
 	Mow et al. (‘864) teaches “the at least one coupler is configured to preclude RF energy that is supplied to either the first antenna or the second antenna by the transmitter to directly reach the detection circuit (Figure 5: transceiver TX/RX 118, coupler 106, switch 107, antenna 40-1 and 40-2; column 8 lines 41-49: each of the antenna signal paths of FIG. 5 may include electrical components such as output amplifiers 104, input amplifiers 102, phase shifters, filters, etc. Switching circuitry 107 may be coupled to ports a1, b1, a2, and b2 of couplers 106 and may be configured to selectively route signals from any selected one of these ports to a desired output path 116. Paths 116 may be coupled to paths 100 so that signals from paths 116 may be received and measured using the receivers of transceiver circuitry 118).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of with the teaching of Mow et al. (‘864) for improved sensor performance (Mow et al. (‘864) – Abstract).
Regarding Claim 20, which is dependent on independent claim 17, Schoeberl et al. (‘772)/Mow et al. (‘864) discloses the apparatus of claim 17. 
Schoeberl et al. (‘772) does not explicitly disclose “a coupler disposed between the switch and an output of the transmitter.”
Mow et al. (‘864) further discloses “a coupler disposed between the switch and an output of the transmitter (Figure 5: coupler 106 disposed between switch 107 and output of transceiver TX/RX 118 comprising transmitter).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of with the teaching of Mow et al. (‘864) for improved sensor performance (Mow et al. (‘864) – Abstract).


Allowable Subject Matter
Claims 1, 5-16 and 18 are allowed.
Allowable subject matter for Claim 1:
“determining that no first motion is sensed by the monitoring using the first antenna, and, in response, monitoring for a second motion in a second region using a second antenna using a second motion detection parameter, wherein the second motion detection parameter, causes at least one of the second antenna to transmit RF energy at a second power, and the second power is greater than the first power or the second motion to be sensed using a second trigger level, wherein the first trigger level is higher than the second trigger level; and  determining that no second motion is sensed by monitoring using the second antenna, and, in response, designating a space, which encompasses the second region, as unoccupied, wherein the first region and the second region overlap one another, the first region encompasses the second region, and the first motion detection parameter is different from the second motion detection parameter.”
Allowable Subject Matter for Claim 10:
“determining that no first motion is sensed by the monitoring using the first antenna, and, in response, monitoring for a second motion in a second region using the second antenna using a second motion detection parameter; 
The closet prior art fount to be:
Dreuillet et al. (US 2010/0321184 A1) describes detecting the existence of movement of the person present in the area i in question (paragraph 92); paragraph 45: Figure 3: the locating of mobile and/or immobile persons on the floor and to the identification of emergency situations); a first observation area Z1 (area 1) shown in FIG. 3; paragraph 83: a transmitting/receiving device is associated with this first observation area Z1 for the purpose of observing the entire premises and of enabling the presence of a person to be detected throughout the premises…to accomplish this, a first pair of antennas 34 is used as transmitting and receiving elements advantageously having a very wide radiation pattern (at least a 90 degree opening in each plane) (paragraph 82); locating movement of person 20 in area Z1 using antenna 34 with specific radiation pattern (Figure 3); Presence of the person in area 1, processing described in table 1, movement of the person in areal 1; paragraph 103 (Figure 5); Table on page 5: cases 1-3 (Figure 5); a second observation area Z2 (area 2) partially overlapping the first observation area Z1 is defined by a volume of the premises which is defined by the walls thereof and situated between two horizontal planes, which are preferably positioned at approximately 0.8 m and 1.5 m, respectively, from the floor of the premises (paragraph 84); a transmitting/receiving device is therefore associated with this second observation area Z2 for the purpose of observing this area in particular and of enabling the presence of a person to be detected therein…to accomplish this, a second pair of antennas 33 is used as transmitting and receiving elements advantageously having a wide radiation pattern (90 degree to 180 degree opening in a plane perpendicular to the axis of the antennas) (paragraph 85);The presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same. To that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations (paragraph 81); the presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same…to that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations; paragraph 95: The presence and movement information collected in each of the observation areas Z1 and Z2 is then submitted to the processing means 50 in order to be merged by means of the logic operations carried out on same. To that end, FIG. 5 shows a processing operation 500 carried out by the processing means on the presence and movement information of the person in each of the two observation areas Z1 and Z2, with a view to determining an action to be undertaken on the basis of the execution result of the logic operations (paragraph 94); (table of page 5: Case No. 0); presence detection means 40 of a person in at least two observation areas of the premises, A1 and Z2, respectively, which are chosen so as to overlap at least partially. In the example of FIG. 1, the observation area Z1 consists of the entire volume of the premises, and the observation area Z2 consists of a "slice" of this volume, which is defined by two substantially horizontal planes (paragraph 53); the first observation area Z1 encompasses the second observation area Z2 (Figure 3); the two antennas monitor movements in two orthogonal regions using two different radiation patterns (Figure 3); a first pair of antennas 34 is used as transmitting and receiving elements advantageously having a very wide radiation pattern (at least a 90 degree opening in each plane)… a second pair of antennas 33 is used as transmitting and receiving elements advantageously having a wide radiation pattern (90 degree to 180 degree opening in a plane perpendicular to the axis of the antennas) (paragraphs 83-85).
Dorster et al. (US 2017/0309038 A1) is directed at an apparatus for detecting a presence of a target in a room (paragraph 9). Dorster et al. (‘038) describes that the PIR sensor 16 is configured to detect motion in a room, in any of the manners known in the art, and to provide to the control unit 24 a motion signal 28 indicative of a motion of the target 12 (the motion of the target is schematically illustrated in FIG. 1 with an arrow 30) detected in the first field of view 18. In particular, analysis of the strength of the motion signal 28 allows estimation of a motion of the target 12 in the first field of view 18, which analysis may be carried out in any of the manners known in the art. In some embodiments, the control unit 24 may be configured to determine the strength of the motion signal 28 to estimate the motion of the target. In other embodiments, estimation of the motion may be carried out by another entity, e.g. by a processing device of the PIR sensor 16, and results provided to the control unit 24 (paragraph 29); FIG. 6 provides a schematic illustration of different options on how to provide one of a first signal and a second signal depending on the strength of the motion detected and a comparison of the first image and the second image (paragraph 25); the imaging sensor 20 is configured to capture a scene in the second field of view 22 and to generate at least a first image 31 at a first time and a second image 32 at a second time, the second time being after the first time. The first and second images 31, 32 are also provided to the control unit 24. Comparison of the first and second images 31, 32 for differences allows estimation of a motion of the target 12 in the second field of view 22, which comparison and estimation may also be carried out in any of the manners known in the art. In some embodiments, the control unit 24 may be configured to compare the first and second images 31, 32 to estimate the motion of the target. In other embodiments, estimation of the motion may be carried out by another entity, e.g. by a processing device of the imaging sensor 20, and results provided to the control unit 24 (paragraph 30); in a further refinement, the control unit 24 may be configured to determine that the comparison of the first and second images indicates a motion in the second field of view only if a moving shape determined by the comparison meets at least one predefined criterion… the criterion may be that the area of the second field of view affected by the motion has a minimum size and/or that the speed of the motion is within certain limits…according to some exemplary embodiments, the at least one criterion may be chosen such that only the actual presence of a target, in particular a human being, leads to providing the first signal, and that artifacts are not interpreted as the presence of the target or only within a small margin of error…the moving shape may be determined using known image analysis algorithms applied to the first and second images (paragraph 32); in a refinement, the control unit 24 may be configured to provide the second signal if the comparison of the first and second images indicates a motion only in a second predetermined area of the second field of view, in particular if the motion signal from the PIR sensor is above a low threshold…this refinement considers the situation that the second field of view captures an area of the scene which should not indicate the presence of a target even if motion is detected in this area. Such area could be, for example, a corridor where people are passing by. Such motion can be detected by the PIR sensor so that the motion signal from the PIR sensor goes above a low threshold, i.e., goes above the noise level of the motion signal…thus, if the comparison indicates a motion only in the second predetermined area, the absence of the target will be indicated, even if the motion signal from the PIR sensor being above the low threshold could be an indication for the presence of the target; paragraph 61: FIG. 5 shows a diagram 70 illustrating an embodiment for choosing a high threshold (HT) and a low threshold (LT) for the motion signal from the PIR sensor 16. In FIG. 5, time is displayed along the X-axis, and the amplitude or strength of the PIR motion signal 28 is displayed along the Y-axis…three signals are laid upon each other in order to allow an easy understanding of the high and low thresholds; paragraph 6: Various thresholds for detecting movement, such as e.g. the low threshold LT and the high threshold, can be provided to the control unit 24 (e.g. predetermined, pre-programmed, dynamically determined, calculated, etc.), in order to enable the control unit 24 to make decisions about presence of target the room based on the motion signal 28; paragraph 68: In another example, in some embodiments, the control unit 24 may be configured to compare the strength of the motion detected, as expressed by the motion signal 28, to a relatively low threshold, such as e.g. the low threshold LT shown in FIG. 5, where the low threshold may be set to correspond to a target entering the first field of view 18 (paragraph 56).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al.  (US 2015/0154849 A1) describes to improve the accuracy of the determination on whether or not a moving object is present in a predetermined region, a control device for use in a system configured to conduct presence-or-absence determination on whether or not a moving object is present on the basis of detection by a first sensor provided in a predetermined compartment region, the control device comprising: a mode control section configured to control switching of an operation mode for the detection by the first sensor or the presence-or-absence determination; and an acquisition section configured to acquire a determination result of whether or not a moving object is present in an adjacent region adjacent to the predetermined compartment region and not including the predetermined compartment region; wherein the mode control section controls the switching of the operation mode in response to the determination result acquired by the acquisition section, is provided.
Sasaki et al. (US 7,221,118 B2) describes a composite sensor for use with a door, comprising radio wave or ultrasonic wave detection means for detecting the presence of an object and the direction of movement of the object in a first areal along said door, light detecting means for detecting a stationary object in a second areal along and near said door, and a parameter adjusting means for changing a parameter relating to object detection by said light detecting means in such a manner that said light detecting means does not detect a stationary object when said radio wave or ultrasonic wave detecting means detects an object moving in said first area away from said door, when said door is open (Claim 3).
Hausner et al. (US 2007/0052576 A1) illustrates in Figure 2: transmitter 12 is coupled via first directional coupler 13, priority switch 24 (paragraph 39).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648